Citation Nr: 1115239	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-46 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for lichen simplex chronicus also claimed as chloracne, including as secondary to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran had active military service from June 1968 to June 1971 and from May 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

The entitlement to service connection for a back disability has been raised but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran served in Vietnam.  Accordingly, he is presumed to have been exposed to herbicides during such service.  38 U.S.C.A. § 1116 (West 2002).

The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne or other acneform disease consistent with chloracne, Hodgkin's disease, type II diabetes mellitus, multiple myeloma, non- Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Some of the presumptions require that the disease be shown within a certain time of certain event.

The Board notes that while the Veteran claims to have the early onset of chloracne, there is no current diagnosis of chloracne which would warrant a grant of service connection on a presumptive basis.

However, the Veteran has been diagnosed with lichen simplex chronicus by both a March 2008 VA examiner and an August 2009 private physician.

The Veteran could still establish service connection for this condition with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

There is evidence that the Veteran's lichen simplex chronicus may be related to herbicide exposure during service such that he is entitled to service connection for this disability on a direct service incurrence basis.

In the August 2009 private letter the Veteran's treating physician noted that it appeared more likely than not that the Veteran's rash was directly related to exposure to Agent Orange.  This was based, at least in part, on the Veteran's history of a rash within a year of returning from Vietnam.
 
While the June 2008 VA examination also diagnosed the Veteran with lichen simplex chronicus, no etiology was given.  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for lichen simplex chronicus also claimed as chloracne, including as secondary to Agent Orange exposure, and that a further medical examination and opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The Board finds that another medical opinion, based on full review of the record and supported by stated rationale, is needed to fairly resolve the claim on appeal.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of any current skin disorder.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should provide a summary of the pertinent treatment records, including the Veteran's service treatment records.  Thereafter, an opinion should be provided as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran developed a skin disability as a result of exposure to Agent Orange during service or if a skin disability is otherwise related to service.  Adequate reasons and bases are to be provided with the opinion.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



